Citation Nr: 1028299	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-32 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial higher rating for posttraumatic stress 
disorder (PTSD) with depressive disorder, not otherwise specified 
(NOS), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 1993 to 
February 1997.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted service connection for PTSD with depressive disorder.  A 
notice of disagreement was received in January 2007, a statement 
of the case was issued in September 2007, and a substantive 
appeal was received in October 2007.  


FINDING OF FACT

The Veteran's service-connected PTSD with depressive disorder, 
NOS, is manifested by occupational and social impairment with 
reduced reliability and productivity, but is not productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school family relations, judgment, thinking 
or mood.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability evaluation 
of 50 percent, but no higher, for PTSD with depressive disorder, 
NOS, have been met.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

Initially, the Board notes that since the issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in November 2005), another VCAA notice 
is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims has 
also determined that the statutory scheme does not require 
another VCAA notice letter in a case such as this where the 
veteran was furnished proper VCAA notice with regard to the  
claim of service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the underlying claim for service connection.  Further, a March 
2006 letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in November 
2005 and March 2006, which was prior to the November 2006 rating 
decision.  Accordingly, the requirements the Court set out in 
Pelegrini have been satisfied.

At this point the Board acknowledges the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008) which noted that for an 
increased-compensation claim, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  The Court further indicated, among other things, that if 
the Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement to 
the claimant.  

However, although the RO sent notice to the Veteran in June 2008 
in compliance with Vazquez-Flores, the Board believes that the 
nature of the present appeal is somewhat different from the 
situation addressed in Vazquez-Flores because the present appeal 
involves the issue of a higher initial rating, not a claim for an 
increased rating.  Regardless, the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez-
Flores, to the extent the Court imposed a requirement that VA 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sept. 4, 2009).  Reviewing the November 2005, 
March 2006 and June 2008 correspondences in light of the Federal 
Circuit's decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his claim.

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes VA treatment 
records and VA examination reports.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in September 2006 and 
April 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 
204 (1994).  Thus, the Board finds that a further examination is 
not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Analysis

The present appeal involves the Veteran's claim that the severity 
of his service-connected PTSD with depressive disorder warrants a 
higher disability rating.  Disability evaluations are determined 
by the application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).  
Further, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected PTSD with depressive disorder has 
been rated as 30 percent disabling by the RO under the provisions 
of Diagnostic Code 9411.  Under the criteria for PTSD, as set 
forth at 38 C.F.R. § 4.130, a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to such 
symptoms as:  flattened affect, circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent schedular rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet.App. 240, 243 (1995).  According to the DSM-IV, a 
GAF score between 31 and 40 is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A GAF 
score between 41 and 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).   
A GAF score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
coworkers). 

The Veteran was afforded a VA examination in September 2006.  The 
claims file was reviewed. It was observed that the Veteran was 
divorced and had joint custody of his two daughters who he had 
every four days for alternating four days.  He worked as a 
maintenance supervisor at a cemetery for the past nine years and 
had no complaints about his employment.  The Veteran described 
experiencing hyperarousal, avoidance behaviors and re-
experiencing.  He had problems with insomnia and worried 
throughout the nighttime about the well-being of his daughters.  
He also had nightmares, but denied daytime intrusive memories or 
recurring thoughts.  He had a high anxiety level during the day 
and worried about many things.  He reported panic attacks about 
once every three months.  He also avoided having people behind 
him or being in a crowd.  His lack of ability to show emotion 
caused problems in his marriage.  He denied difficulties with his 
temper, but did have symptoms of depression on a daily basis.  
Interest, motivation and enthusiasm levels were very low.  He 
often had to force himself to work because he had a low desire to 
leave the house.  He denied suicidal ideation or problems with 
his hygiene.  Further, he had never missed work due to depression 
or anxiety.  In general, his appetite was low.  He believed his 
depression was worse than his anxiety.  

On mental status evaluation, the Veteran was casually dressed 
with neat grooming.  He was polite and cooperative.  He was 
oriented in all spheres.  However, his mood was nervous and his 
affect was quite anxious and tremulous.  Short term memory was 
intact and he performed concentration tasks without error.  His 
thought processes were not impaired.  He denied suicidal or 
homicidal ideation, as well as auditory or visual hallucinations.  
The examiner found that the Veteran was able to maintain 
activities of daily, including personal hygiene.  However, his 
symptoms have been continuous.  There was no inappropriate 
behavior.  Nevertheless, his social functioning was impaired 
primarily by his isolativeness and distrust of others, but his 
employment had not been impaired thus far.  He was employable, 
but would do best in settings in which he had little contact with 
the public and very loose supervision, secondary to his high 
level of anxiety due to PTSD.  The diagnosis was PTSD, secondary 
to ship collision, chronic, and moderate to severe.  The GAF 
score assigned for PTSD was 58 and for depression was 55.     

In support of his claim, the Veteran submitted a February 2007 
opinion from his VA treating psychiatrist, which stated that the 
Veteran continued to have re-experiencing symptoms that consisted 
of intrusive and distressing memories and dreams.  He also had 
avoidance symptoms where he avoided people, places and events.  
He experienced emotional numbing, arousal symptoms and 
hypervigilance. The Veteran was also easily agitated and angered.  
He had difficulty with concentration and memory as well as poor 
sleep.  He exhibited an exaggerated startle response and 
continued to experience depressive symptoms.  Even with 
prescribed medication, he continued to struggle with his PTSD.  
The doctor concluded that due to the severity of the Veteran's 
PTSD, he was unable to establish and maintain relationships, and 
his ability to continue to maintain gainful employment was highly 
questionable.  The examiner felt that the Veteran did meet the 
criteria for a higher disability rating.  

The Veteran was afforded another VA examination in April 2010.  
The claims file was again reviewed.  The Veteran denied 
hospitalizations or past suicide attempts.  He denied suicidal or 
homicidal ideation.  He was not in a relationship and still had 
his children every four days.  He indicated that when his 
children were not present, he would go out with friends and have 
a beer.  His hobbies included working out at his lunch hour.  The 
Veteran was still employed at the cemetery.  He worked primarily 
in isolation and had gotten into verbal arguments with coworkers 
a few times over the past year.  He estimated that he had missed 
approximately 39 days in the past year due to lack of motivation 
to engage in work activities.  

On cognitive examination, the Veteran had difficulties recalling 
all of a list of items read to him earlier and recalling all 
details of a short story immediately after it was read to him.  
The Veteran's performance appeared to be impacted by his PTSD and 
depressive disorder.  On mental status examination, the Veteran 
was casually, but appropriately dressed.  His affect was 
appropriate with topics discussed.  His tone, rate and speech 
were normal and his eye contact was good.  He was pleasant and 
cooperative throughout the interview.  He demonstrated good 
insight and judgment.  Gross motor functioning was intact.  He 
was a reasonable historian.  He was oriented to date, time and 
place.  

The Veteran endorsed the following depressive symptoms: general 
sadness that worsened without his children; sleep disturbance 
where he was averaging four to five hours per nights; and lack of 
motivation to engage in most activities.  The Veteran stated that 
he felt anxious over other people's safety and worried that his 
children would get hurt.  He also endorsed the following PTSD 
symptoms: nightly nightmares; low frustration tolerance; and 
avoidance of crowds and crowded public venues.  The Veteran 
reported that he also experienced concentration problems.  He 
continued to have panic attacks, which had increased since the 
last examination.  He indicated that he would have three to four 
panic attacks a day.  He denied any manic symptoms.  There 
appeared to be no auditory or visual hallucinations or delusions.  
There were no obsessive or ritualistic behaviors noted.  The 
Veteran was able to be employed and able to maintain successful 
employment as he was able to work autonomously in a loosely 
supervised environment.  The Veteran retained the necessary 
emotional cognitive and behavioral abilities to do simple tasks.  
He should be able to maintain his current level of functioning 
with continued compliance with treatment.  The examiner found 
that the Veteran had mild to moderate symptoms of PTSD and 
depressive disorder.  The GAF assigned was 56.  

The examiner concluded that there was occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks, but generally satisfying functioning.  The 
Veteran's routine behavior, self-care and conversation were 
normal.  He experienced depressed mood, lack of motivation, sleep 
disturbance and low frustration tolerance.  However, he was able 
to maintain activities of daily living, including personal 
hygiene and there was no inappropriate behavior.  Thought 
processes and communication were mildly impaired by PTSD and 
depressive disorder.  Social functioning was impaired and 
employment was impacted.  

Given that the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient for rating purposes.  

Further, the Board has also reviewed the Veteran's VA treatment 
records, which appeared to indicate that the Veteran's PTSD 
symptoms were more severe than found at the VA examinations.  A 
January 2005 mental health intake and assessment showed that the 
Veteran re-experiencing, avoidance, emotional numbing, arousal 
and depressive symptoms.  On mental status examination, the 
Veteran was alert and oriented x3.  He was cooperative and 
grooming was appropriate.  His speech was normal rate and rhythm.  
His mood was anxious.  He denied hallucinations or illusions.  
His thought process was normal and coherent.  There was no 
unusual thought content.  There was no suicidal or violent 
ideation.  His insight and judgment were good.  He did have 
impaired memory.  The assessment was PTSD and his GAF score was 
50.  Follow up treatment records essentially showed the same 
symptoms as well as sleep disturbance, hypervigilance, easily 
agitated and angered, difficulty concentrating and panic attacks.  
The assessment was primarily PTSD, moderate, severe, chronic, and 
GAF scores between 41to 50, which are indicative serious 
symptoms, were primarily assigned, with one instance in January 
2007 of a GAF of 40 being assigned for more significant 
impairment.  However, his symptoms at that time appeared to be 
unchanged.  

Importantly, a July 2007 treatment record did note that due to 
the severity of his PTSD symptoms, the Veteran had difficulty 
establishing and maintaining relationships and his ability to 
continue to maintain gainful employment was questionable.  A 
September 2008 treatment record reiterated this opinion and added 
that the severity of the Veteran's PTSD created difficulty in the 
area of employment, family relationships, judgment, thinking and 
mood.  It was felt that the Veteran did meet the criteria for 70 
percent disability rating.  

In his substantive appeal, the Veteran indicated that he did 
experience stress at work, but it was minimalized due to the fact 
that his work was mainly isolated.  He also provided that he had 
few friends and was primarily isolated with the exception of his 
children.  He stated that his psychiatrist and therapist were 
aware of his occupational limitations and understand the severity 
of his disability more than the VA examiners.  He concluded that 
he did suffer from most of the symptoms for at least a 50 percent 
rating.  He had weekly panic attacks, long and short term memory 
impairment, impaired judgment and extreme disturbances of 
motivation and mood.  

Based on the evidence of record, and resolving all benefit of the 
doubt in favor of the Veteran, the Board finds that a 50 percent 
rating for his PTSD with depressive disorder is warranted.  
During the course of the appeal, the Veteran exhibited symptoms 
that were more consistent with those characteristic of the 
criteria for a 50 percent rating, such as more than once a week 
panic attacks, impairment of memory, and disturbances of 
motivation and mood.  Further, he reportedly showed difficulty in 
establishing and maintaining effective work and social 
relationships.  In sum, the Veteran's disability picture more 
nearly approximates the criteria for a 50 percent rating.  As the 
Veteran's symptoms have been consistent throughout the appeal 
process, the Board finds that the 50 percent rating should be 
effective from the date of claim, October 31, 2005.    

Nevertheless, the preponderance of the evidence is against a 70 
percent rating or higher.  At this point, the Board recognizes 
that the Court in Mauerhan v. Principi, 16 Vet.App. 436 (2002), 
stated that the symptoms listed in VA's general rating formula 
for mental disorders is not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  However, the Court further indicated that 
without those examples, differentiating a 30 percent evaluation 
from a 50 percent evaluation would be extremely ambiguous.  Id at 
442.  In the instant case, the Board has considered the Veteran's 
overall disability picture, including symptoms not particularly 
listed in the rating criteria and has determined that the Veteran 
does not meet the criteria for a higher rating.  

Importantly, the Veteran does not exhibit symptoms similar to 
those outlined in the criteria for a 70 percent rating, such as 
obsessional rituals, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and hygiene.  
Further, his panic or depression does not affect his ability to 
function independently, and there has been no neglect of his 
personal hygiene.  The Veteran has been able to perform basic 
activities of daily living.  Moreover, the Veteran's speech has 
never been illogical, obscure or irrelevant.  Rather his speech 
has always been normal.  The Veteran has consistently been found 
to be logical with his thought processes intact and appropriate.  
He has always been alert and oriented to place and person.  
Although he has indicated that the isolation of his job is why he 
is able to work, nonetheless, he had been able to maintain full 
time employment at the same position throughout the course of the 
appeal.  Significantly, the Veteran has never exhibited suicidal 
ideation or hallucinations.  Further, he has never been 
hospitalized for his PTSD.  He mentioned that when he does not 
have his daughters in his custody, he goes out with friends.  
Moreover, he was able to care for his young daughters on his own 
without assistance, and he has indicated that he has a strong 
relationship with them.  

The Board recognizes that the Veteran's GAF scores between 41 and 
50 documented in VA treatment records are indicative of serious 
symptoms.  In only one instance, the GAF score was determined to 
be 40.  However, again the examiner did not document any change 
in the Veteran's symptoms on that occasion.  Nevertheless, the 
Board notes that a GAF score reflects merely an examiner's 
opinion of functioning levels and in essence represents an 
examiner's characterization of the level of disability that by 
regulation is not, alone, determinative of the appropriate 
disability rating.  See Richard v. Brown, 9 Vet.App. 266, 267 
(1996).  It is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's classification 
of the level of a psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage disability rating to be assigned.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (1995).  The Board acknowledges that the 
Veteran's physician also indicated that the Veteran should be 
awarded a 70 percent disability rating.  Nevertheless, despite 
the GAF score assigned and the physician's general statements, in 
the Board's view, the demonstrated symptomatology does not 
persuasively show that the regulatory criteria for a 70 percent 
rating have been approximated.   As discussed above, the Veteran 
simply does not exhibit most of the types of symptoms set forth 
as examples of the criteria for a 70 percent rating.  There has 
been no objective evidence that he suffered from occupational and 
social impairment with deficiencies in most areas.  
 
Thus, when considering the Veteran's overall disability picture, 
the objective characteristics described do not meet the criteria 
for a 70 percent disability rating or higher.  The criteria for a 
50 percent rating appear to more accurately describe the 
Veteran's level of social impairment including disturbances in 
motivation and mood and difficulty in establishing social 
relationships.  Accordingly, the Board finds that the current 
degree of PTSD impairment is adequately contemplated by the 
existing 50 percent rating.  In conclusion, a 50 percent rating, 
but no higher, is warranted during the entire appeal period.  See 
Fenderson.  

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.


ORDER

An initial 50 percent rating, but no higher, for the PTSD is 
warranted.  To that extent, the appeal is granted, subject to the 
law and regulations governing the payment of monetary benefits.   


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


